 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00241-KJD-BNW
 4                 Plaintiff,                          FINDINGS OF FACT,
                                                       CONCLUSIONS OF LAW AND
 5          v.
                                                       ORDER
     PEDRO MORALES-CARRILLO,
 6
                   Defendant.
 7

 8
                                       FINDINGS OF FACT
 9
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10
     Court finds that:
11

12          1.     On November 5, 2019, the defendant Pedro Morales-Carrillo, (“Morales” or

13   “defendant”), filed a motion to dismiss the indictment. (ECF No. 19). The government

14   responded in opposition on December 6, 2019. (ECF No. 24). Morales filed his reply on

15   December 20, 2019. (ECF No. 27).

16          2.     On December 27, 2019, the Magistrate Judge issued a Report and

17   Recommendation (R&R), which recommends that the District Court deny Morale’s motion

18   to dismiss. (ECF No. 28). Morales filed his objections to the R&R on January 10, 2020. The

19   government’s response is presently due on January 24, 2020.

20          3.     The parties need additional time to reach a negotiated settlement that would

21   include, among other things, Morales’ withdrawing his motion to dismiss. Such action would

22   render the objections to the R&R moot, which will increase judicial economy.

23          4.     Also, counsel for the government needs additional time to research and draft

24   an appropriate response to Morales’s objections to the R&R. The parties have agreed that the


                                                   4
 1   government shall have up to and including Friday, February 7, 2020, in which to file its

 2   response. The parties agree that additional time is needed to allow the pretrial motion

 3   litigation to become completed. The current trial date of February 24, 2020, will not be

 4   adversely affected by the granting of this request.

 5          5.      The defendant is incarcerated and does not object to the continuance.

 6          6.      The parties agree to the extension of time for the government to file its response.

 7          7.      The additional time requested herein is not sought for purposes of delay, but

 8   merely to allow the parties sufficient time within which to reach a negotiated settlement or to

 9   complete dispositive motion’s litigation.

10          8.      This is the first stipulation to continue the government’s time to file a

11   response to Morales objections to the R&R.

12                                               ORDER

13          THEREFORE, IT IS HEREBY ORDERED that the government shall have up to and

14   including Friday, February 7, 2020 in which to file its response to the Defendant’s Objections

15   To The Magistrate Judge’s Report And Recommendation (ECF No. 29).

16                      31st
            DATED this _______ day of January 2020.

17

18                                                         ________________________________
                                                           HONORABLE KENT J. DAWSON
19                                                         United States District Judge

20

21

22

23

24

                                                      5
